Case 6:18-cv-01499-RRS-PJH ‘Document 1-3 Filed 11/16/48 Page 1of52 PagelD#: 8

 

CT Corporation

TO: Christopher Massey, Vice President - Corporate Counsel
Brookshire Grocery Company
1600 W Southwest Loop 323
Tyler, TX 75701-8500

RE: Process Served in Louisiana

FOR: Brookshire Grocery Company (Domestic State: TX)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION: PATRICIA PHEFFERKORN AND GEORGE PHEFFERKORN, Pitfs. vs. BROOKSHIRE
GROCERY COMPANY, et al., Dfts.

DOCUMENT(S) SERVED: Citation, Petition, Request, Interrogatories

COURTIAGENCY: 27th Judicial District Court, Parish of St. Landry, LA
Case #C184478A

NATURE OF ACTION: Personal Injury - Failure to Maintain Premises in a Safe Condition - 10/09/2017

Service of Process
Transmittal
10/19/2018

CT Log Number 534255296

ON WHOM PROCESS WAS SERVED: CT Corporation System, Baton Rouge, LA

DATE AND HOUR OF SERVICE: By Process Server on 10/19/2018 at 08:55
JURISDICTION SERVED : Louisiana
APPEARANCE OR ANSWER DUE: Within 15 days after service (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S): KATHLEEN F. RYAN
MORROW, MORROW, RYAN, BASSETT & HAIK
324 W Landry Street
Post Office Drawer 1787

Opelousas, LA 70571
(337) 948-4483

ACTION ITEMS: SOP Papers with Transmittal, via UPS Next Day Air , 12X212780116881601
Email Notification, Christopher Massey christophermassey@brookshires.com

SIGNED: CT Corporation System
ADDRESS: 3867 Plaza Tower Dr.

Baton Rouge, LA 70816-4378
TELEPHONE: 954-473-5503

Page 1 of 1/ VV

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to

the recipient for quick reference. This information does not

constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is

responsible for interpreting said documents and for taking

appropriate action. Signatures on certified mail receipts

confirm receipt of package only, not contents.

tabbies”

 

EXHIBIT

A

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 2 of 52 PagelID#: 9

: CITATION
STATE OF LOUISIANA

 

th
BRERECTA SREREi 27% JUDICIAL DISTRICT COURT
ETUX
ve PARISH OF ST. LANDRY
BROOKSHIRE GROCERY CIVIL NO, G-184478A

COMPANY ETAL

TO THE DEFENDANT BROOKSHIRE GROCERY COMPANY, THROUGH ITS AGENT FOR
SERVICE: CT CORPORATION SYSTEM 3867 PLAZA TOWER DRIVE BATON ROUGE, LA
70816

You are hereby summoned to comply with the demand
contained in the petition/of which a true and correct copy
(exclusive of exhibits) accompanies this citation, or make
an appearance,either by filing a pleading or otherwise, in
the 27th Judicial District Court in and for the Parish of
St. Landry, State of Louisiana, within fifteen (15) days
after the service hereof, under penalty of default.

Witness the Honorable the Judges of said Court, this STH

day of __ OCTOBER , A. D. 2018.

Issued and delivered OCTOBER 5, 2018

Racin Savage,

Deputy Clerk of Court

 

REQUESTED BY: KATHLEEN RYAN

 
Case 6:18-cv-01499-RRS-PJH “Document 1-3

. Morrow, MoRROW,
RYAN. BASSETT G: HAIK |
Pee crcat neines SNELL |

324 West Lanpee Steer
Post Orrice Drawer 1787
“Oretousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
toll free 800-356-6776

Sax 337-942-5234
www.mmrbhlawoffice.com

PATRICIA PHEFFERKORN and CIVIL DOCKET wolOd KYIBA
GEORGE PHEFFERKORN
VERSUS 27° JUDICIAL DISTRICT COURT

BROOKSHIRE GROCERY COMPANY;

THE TRAVELERS INDEMNITY ST. LANDRY PARISH
COMPANY OF CONNECTICUT;

DOYLE ROGERS COMPANY; and

AMERICAN ZURICH INSURANCE

COMPANY STATE OF LOUISIANA.

 

PETITION FOR DAMAGES

 

 

‘ solido, for such amount as is reasonable in the premises, together with legal interest

 

 

The petition of PATRICIA PHEFFERKORN and GEORGE PHEFFERKORN,
residents and domiciliaries of the full age of majority of St. Landry Parish, Louisiana, who

respectfully represent: 10/GS/18 02 erage

St: Landrs Parish Clerk of Court

Made defendants herein are:

BROOKSHIRE GROCERY COMPANY, a foreign corporation, authorized
to do and doing business in the State of Louisiana, that has appointed CT
‘Corporation System, 3867 Plaza Tower Drive, Baton Rouge, Louisiana,
70816, as its agent for service of process; and

THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT, a
foreign insurance company, authorized to do and doing business in the
State of Louisiana, and has appointed the Secretary of State for the State of
Louisiana as its agent for service of process; and

DOYLE ROGERS COMPANY, INC., a foreign corporation, that may be
served through is Chief Operating Officer, Alan Tegethoff, at 111 Center
Street, Stephens Building, Suite 1510, Little Rock, Arkansas, 72201; and

AMERICAN ZURICH INSURANCE COMPANY, a foreign insurance
company, authorized to do and doing business in the State of Louisiana,
and has appointed the Secretary of State for the State of Louisiana as its
agent for service of process;

who are justly and truly indebted unto your ‘Petitioners, individually, jointly and in

 

Filed 11/16/18 Page 3 of 52 PagelD #: 10
Case 6:18-cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 4 of 52 PagelD #: 11

~ MORROW, Morrow, ‘
RYAN, BASSETT Ky AIK.
EE

4324 Wesr Lanny ‘Svaer
Post Orricn Drawer 1787
Oretousss LA 70571-1787
337-948-4483

Arnaupvilte 337-754-S68D
loll free 800-356-6776

(fox 337-942-5234

www. mmrbhiawoffice.com

 

 

thereon from the date of judicial demand until paid, and for all costs of these proceedings
the following reasons, to-wit:
2.

On or about October 9, 2017, plaintiff, PATRICIA PHEFFERKORN, was an invited
customer at the Super 1 Foods grocery store located at 2418 South Union Street,
Opelousas, Louisiana, 70570 (“Super 1 Foods” hereinafter).

3.

After exiting her parked vehicle and walking towards the front entrance of Super
1 Foods, plaintiff slipped in the parking lot on a wet, slick, and slimy substance in a
section of the parking lot that was holding water. It had not recently rained and the only
section of the parking lot that was holding water was the area where plaintiff slipped and
fell. .

4.

Upon information and belief, Super 1 Foods store is and was at the time of the

accident owned and operated by defendant, BROOKSHIRE GROCERY COMPANY.
5. ,

Upon information and belief, at the time of accident, defendant, BROOKSHIRE
GROCERY COMPANY, leased the Super 1 Foods store building and parking lot from
defendant, DOYLE ROGERS COMPANY, INC.

6.

Upon information and belief, at the time of the accident sued upon herein,

defendants, had the care, custody and control of Super 1 Foods where plaintiff,

PATRICIA PHEFFERKORN, was injured.

Ve
Defendants knew or should have known of the unreasonably dangerous condition

where Petitioner was injured, that existed at the time of the accident sued upon herein.

 
+ MORROW, MORROW,
RYAN. BASSETT Ay HAIK.

 

324 Wesr.Lanpey Stacet
Post Orrice Drawer 1787
Orzuousas LA 70571-1787
337-948-4483
Aanaupvitle 337-754-S6B0
toll free 800-356-6776

fax 337-942-5234
www.ramrbhlawoffice.com

 

 

8.

Upon information and belief, the unreasonably dangerous condition presented an

unreasonable risk of harm to the plaintiff and the risk of harm was reasonably

foreseeable; defendants, either created or had actual or constructive notice of the

condition which caused the damage prior to the occurrence, and failed to exercise

reasonable care.

9.

Defendants are liable for the following non-exclusive list of acts and/or omissions,

to-wit:

10.

11.

Failing to exercise-ordinary care in the maintenance, construction, and/or
building of the parking lot;

Having premises conditions that fail to meet the minimum standards of
safety as set forth in the applicable codes, statutes and ordinances;

Failing to take steps to make the condition of the parking lot safe;

Failing to warn ae Petitioner of the dangerous/hazardous condition;
Failure to properly mark and warn of the dangerous/hazardous condition;
Failure to take reasonable steps to maintain and insure the safety of others;
Failure to do what should have been done to avoid the accident;

Failure to eavelise reasonable and prudent care under the circumstances;
Failure to provide business invitees, patrons, and other individuals with a
safe means of traversing the premises;

Failure to take appropriate action to remedy defects and conditions after
having actual or ee knowledge of the same;

Other act(s) of negligence to be shown at the trial on the merits.

10.

 

Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 5 of 52 PagelD #: 12

 

 
* MORROW, MORROW.
+ RYAN, BASSETT & HAIK
EXE

326 West Lanpry Street
Post Orrice Daawen 1787
Orerousas LA 70571-1787
337-948-4483

Annaupvitte 337-754-5680
tolll free 800-356-6776

fax 337-942-5234,
www.mmrbhlawoffice.com

 

 

Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 6 of 52 PagelD #:

It is alleged, upon information and belief, that defendant is liable pursuant to
Louisiana Civil Code articles 2317 and 2317.1, as well as other applicable Louisiana
statutes.

11.

As a result of the accident and subsequent injuries suffered by his wife, PATRICIA
PHEFFERKORN, plaintiff, GEORGE PHEFFERKORN, is entitled to recover damages for
loss of consortium in an amount more than sufficient to justify this Honorable Court's
jurisdictional requisites.

12.

As a result of the accident, Petitioner, PATRICIA PHEFFERKORN, is entitled to
recover damages for past, present, and future mental and physical pain and suffering;
past, present and future medical travel expenses; past, present and future medical
expenses; past, present and future loss of enjoyment of life; past, present and future
disability and impairment; past, present and future mental anguish; and past, present
and future lost wages and/or earning capacity, and other damages to be shown at trial on
the merits, all in an amount more than sufficient to satisfy this Honorable Court's
jurisdictional requisites.

12,

Upon information and belief, at all times material hereto, THE TRAVELERS
INDEMNITY COMPANY OF CONNECTICUT had issued a policy of insurance to
BROOKSHIRE GROCERY COMPANY providing coverage for all damages sued upon
herein.

13.

Upon information and belief, at all times material hereto, AMERICAN ZURICH

INSURANCE COMPANY had issued a policy of insurance to DOYLE ROGERS

COMPANY providing coverage for all damages sued upon herein.

 
Case 6:18-cv-01499-RRS-PJH’ Document 1-3 Filed 11/16/18 Page 7 of 52 PagelD #: 14

MORROW, Morrow, |

RYAN, BASSETT A HAIK.
SETAE

+324 West Lanpay Smeer
Post Orrice Drawen 1787
Orerousas LA 70571-1787
337-948-4483
AkNauDvitte 337-754-5680
toll free 800-356-6776
Sax 337-942-5234
www.ermrbhlawoffice.com

 

 

WHEREFORE, Plaintiffs) PATRICIA PHEFFERKORN and GEORGE
PHEFFERKORN, pray that the Defendants be served with a copy of this Petition and be
duly cited to appear and answer same and that, after due proceedings are had, there be
judgment herein in favor of Plaintiffs, and against Defendants, BROOKSHIRE GROCERY
COMPANY; THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT; DOYLE
ROGERS COMPANY; and AMERICAN ZURICH INSURANCE COMPANY for
damages as are reasonable in the premises, together with legal interest from date of
judicial demand, all penalties and attorney fees as provided by law, and for all costs of
these proceedings and interest; and

PLAINTIFFS FURTHER PRAY for all general and equitable relief that can be
afforded to them by this Honorable Court, under the laws of the State of Louisiana.

RESPECTFULLY SUBMITTED:

MORROW, MORROW, RYAN, BASSETT & HAIK

BY: __| KE kya.

KATHLEEN E. RYAN (#36335)
JAMES P. RYAN (#11560)
WILLIAM L. RYAN (#38097)
Post Office Drawer 1787
Opelousas, Louisiana 70571
Telephone: (337) 948-4483
Facsimile: (337) 942-5243

Attorneys for Plaintiffs,
Patricia Phefferkorn and George Phefferkorn

PLEASE SERVE:

Si, pnb y Bop cc. Li Saula F
BROOKSHIRE GROCERY COMPANY = 5 a

il
through its agent for service: Nivoumareuietom
Dy.

CT Corporation System Cie 5 eB
i OPELSUSAS, LOUISIANS__-_— PU’ 20 A
3867 Plaza Tower Drive “this is to cortify thal me above 1c 4 lus

Baton Rouge, Louisiana 70816 and correct copy of the original on file in the
lize ot the Cle“ or Courtai St. Landry Parish.

\
oye G& Court

 

 
16

Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/48 Page 8 of 52 PagelD #: 15

. MORROW, MoRROW,
“TYAN, BASSETT & RAIK
EE

324 Wesr Lanony StReer
Post Ornce Drawen 1787
Orexrousas LA 70571-1787
337-948-4483

Annaupvite 337-754-5680
toll free 800-356-6776

fax 337-942-5234
www.mmebhiawoffice.com

 

 

PLEASE SERVE:

THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
through its agent for service:

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809

AMERICAN ZURICH INSURANCE COMPANY
through its agent for service:

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809

PLEASE SERVE VIA LONG-ARM STATUTE:

DOYLE ROGERS COMPANY, INC.
through its Chief Operating Officer
Alan Tegethoff

111 Center Street

Stephens Building, Suite 1510

Little Rock, Arkansas 72201

 
iM,

Morrow, MORROW.
RYAN, BASSETT &: HAIK

 

324 Wesy Lanpay Srmeer
Post Orrice Drawer 1787
Oretousas LA 70571-1787

337-948-4483

Apnaupvitte 337-754-5680
foll free 800-356-6776
fax337-942-5234
www.mmrbhlawoffice.com

 

 

Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 9 of 52 PagelD #: 16

PATRICIA PHEFFERKORN and CIVIL DOCKET NO.
GEORGE PHEFFERKORN
VERSUS 27™H JUDICIAL DISTRICT COURT

BROOKSHIRE GROCERY COMPANY;
THE TRAVELERS INDEMNITY
COMPANY OF CONNECTICUT;
DOYLE ROGERS COMPANY; and
AMERICAN ZURICH INSURANCE
COMPANY STATE OF LOUISIANA

ST. LANDRY PARISH

 

REQUEST FOR NOTICE

 

TO THE CLERK of the 27™ Judicial District Court, in and for the Parish of St.
Landry, Louisiana:

PLEASE TAKE NOTICE that MORROW, MORROW, RYAN, BASSETT, & HAIK,
Attorneys for Petitioners, Patricia Phefferkorn and George Phefferkorn, do hereby
request written notice of the date of trial of the above matter, as well as notice of hearings
(whether on merits or otherwise), orders, judgments and “paoelas: decrees, and any
and all formal steps taken by the parties herein, the Judge or any member of Court, as
provided in Louisiana Code of Civil Procedure of 1960, particularly Articles 1572, 1913
and 1914.

RESPECTFULLY SUBMITTED:

MORROW, MORROW, RYAN, BASSETT & HAIK

BY: Kekigan

KATHLEEN E. RYAN (#36335)
JAMES P. RYAN (#11560)
WILLIAM L. RYAN (#38097)
Post Office Drawer 1787
Opelousas, Louisiana 70571
Telephone: (337) 948-4483
Facsimile: (337) 942-5243

Attorneys for Plaintiffs,
Patricia Phefferkorn and George Phefferkorn

 
Case 6:18-cV-01499-RRS-PJH ‘Document 1-3 Filed 11/16/18 Page 10 of 52 PagelD #: 17

PATRICIA PHEFFERKORN and CIVIL DOCKET NO.
GEORGE PHEFFERKORN
VERSUS 277 JUDICIAL DISTRICT COURT :

BROOKSHIRE GROCERY COMPANY;

THE TRAVELERS INDEMNITY ST. LANDRY PARISH
COMPANY OF CONNECTICUT;

DOYLE ROGERS COMPANY; and

AMERICAN ZURICH INSURANCE

COMPANY STATE OF LOUISIANA

 

PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSION,
INTERROGATORIES, AND REQUESTS FOR PRODUCTION

 

TO: BROOKSHIRE GROCERY COMPANY
through its agent for service:
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, Louisiana 70816

THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
through its agent for service:

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809

AMERICAN ZURICH INSURANCE COMPANY
through its agent for service:

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809

DOYLE ROGERS COMPANY, INC.
through its Chief Operating Officer
Alan Tegethoff

111 Center Street

Stephens Building, Suite 1510
Little Rock, Arkansas 72201

Petitioners, PATRICIA PHEFFERKORN and GEORGE PHEFFERKORN, do
hereby request that the above named party answer separately and fully, in writing, under
oath, each of the following written interrogatories, or if objection is made that the reason
: MA , . for each objection be given, that said answers, sworn to and signed by the person minidtag

. them and any objection signed by the attorney making them, be served upon petitioner

 

324 West Lanpny Stacer
Posr Orrice Drawer 1787
‘Oretousas LA 70571-1787
337-948-4483

within fifteen (15) days from the date of mailing and service of these interrogatories, all

ARNAUDVILLE 337-754-S680
toll free 800-356-6776
Sax337-942-5234
www.mmrbblinwoffice.com|

 

 

 
Case 6:18-cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 11 of 52 PagelD #: 18

-* MORROW, MORROW,
RYAN, BASSETT & HAIK

324 West Lanoay Steer
Posr Orrice Drawen 1787
Opetousas LA 70571-1787
337-948-4483

Aniupvitte 337-754-5680
tolll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com

 

 

pursuant to Article 1457, et seq., and any other applicable law. Petitioners further request
of defendant that all responses be reasonably supplemented and/or amended as the case
may require by Article 1428 of the Louisiana Code of Civil Procedure. Each interrogatory
is addressed to all such information as is available to you including, but not limited to,
your own personal knowledge and that of your attorney’s investigators, agents,
employees and other representatives.
You are hereby advised that you are under a duty to reasonably amend your
answers if you obtain information upon the basis of which:
a. You know that the answer was incorrect when made; and/or
b. You know that the answer, though correct when made, is no longer true
and the circumstances are such that a failure to amend the answer is in
substance a knowing concealment or misrepresentation.
The following definitions are to be utilized when answering these discovery
requests:
DEFINITIONS
1. “You” or “Your” means the party to whom these requests are propounded
and included, but is not limited to, any agents, employees, representatives or attorneys
for said party.

we.

2. “Occurrence accident” and/or “incident” refer to the incident involving

 

Plaintiff on the occasion and at the time described in Plaintiff's Original Complaint.

3. “Identify” or “Identity” when referring:
a. To a “person” means to state the full name of the person, any aliases

and/or nicknames by which the person is now known or has been known in the past, a
present and/or last known address, telephone number, date of birth, social security
number, drivers’ license number, tile or position and place of employment and, if
weirs or presently employed by you, the date he ‘or she was hired and the date he or

she was terminated or left your employ, if applicable;

-2-

 

 
/ MORROW, MORROW,

RYAN, BASSETT Q, HAIK

 

324 West Lanpay Srreer
Post Orrice Drawen 1787
Orziousas LA 70571-1787

337-948-4483
ARNAUDVILLE 337-754-5680
toll free 800-356-6776

Sax 337-942-5234
www.mmrbhlawoffice.com|

 

 

Case 6:18-cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 12 of 52 PagelD #: 19

b. To a “document” means, if a legible copy of the document is not
provided with your answer, a complete description of the document referred to,
including its title, if any, the date it was prepared, the name of the person who prepared
it, and the identity of the person or persons having custody of, control over, or access to
such document;

c. To “any other matter” means to give a reasonable, detailed
description thereof, including if applicable, for a tangible matter: when, where and how
it was made, and to identify who made it and who has present or last known possession,
custody or control thereof; and

d. If referring to other lawsuits or actions of any type in any court,
means stating separately for each such action: the identity of all parties; the court and
case nomibers the date on which such action was initiated, the identity of the opposing
attorneys; the outcome of the case, including in such action the description of any
judgment or other relief granted in each such action; and, if a civil action, the nature of
the cause of action.

4. “Super 1 Foods grocery store”, unless otherwise specified, is to mean the
Super 1 Foods grocery Store located at 2418 South Union Street, Opelousas, Lacieana,
70570, where the incident at issue is alleged to have taken place.

5. “Documents” includes, but is not limited to, any note, memorandum,
correspondence, contract or agreement, pamphlet or manual, cesecears print-out,
computer tape, tape recording, photograph, photographic negative or transparency,
movie film, videotape recording, digital recording, CD-rom, computer disk and every

writing or graphic material of any kind whatsoever.

6. “Plaintiff” refers to PATRICIA PHEFFERKORN.
Fn The “date” or “date in question” refers to October 9, 2017.
wis

 
Case 6:18-cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 13 of 52 PagelD #: 20

iM.

- " MORROW, MORROW.
+. RYAN, BASSETT 2 HAIK
Im

324 West Lanpny Srneer
Post Oreice Drawer 1787
Ovetousas LA 70571-1787
337-948-4483
Anaupviite 337-754-5680
tall free 800-356-6776

fax 337-942-5234
weev.mmrbhlawoffice.com|

 

 

8. The injuries referred to in the following Interrogatories, Requests for
Admission and Requests for Production of Documents are the injuries made the basis of
the suit, unless otherwise specified.

9. “Designated Time Period”: Unless otherwise stated relative to a specific
request, the time period applicable to the following requests is from three (3) years prior
to and including the date in question, through the date answers are being served.

10. “Possession, Custody and Control”: The witness is instructed that
“possession” for purposes of this request means possession, custody and control,
including constructive possession, such that the witness need not have actual physical
possession of the document or thing as long as he has a right (superior to that of the
requesting party) to compel the production from a third party (including an agency,
authority, representative, hospital, or medical staff committee) having physical

possession of the item.

 

REQUESTS FOR ADMISSION

 

Pursuant to Articles 1466 and 1467 of Louisiana Code of Civil Procedure,
Petitioners request that the Defendant admit or deny separately and in writing, and
under oath, the matters set forth below. Unless a written response is received by attorney
for Petitioners at the below address within fifteen (15) days from service of this request
or such other time limit allowed by the Louisiana Code of Civil Procedure, all facts shall
be deemed admitted.

REQUEST FOR ADMISSION NO. 1:

Please admit or deny that surveillance has been performed on plaintifé.

 
Case 6:18-cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 14 of 52 PagelID#: 21

+ MORROW.MoRROW,
. RYAN. BASSETT QHAIK
[rrnnatiavare ss TinSte ie |

324 Wesr Lanpny Stacer
Posr Office Drawer 1787
Opetousas LA 70572-1787
337-948-4483
ARNAUDVILLE 337-754-5680
soll free 800-356-6776

fax 337-942-5234
www.mrorbhiawoffice.com

 

 

REQUEST FOR ADMISSION NO. 2:
Please admit or deny that an accident occurred on October 9, 2017 whereby
plaintiff, Patricia Phefferkorn, slipped and fell at the Super 1 Foods grocery store located

at 2418 South Union Street, Opelousas, Louisiana, 70570.

REQUEST FOR ADMISSION NO. 4:

Please admit or deny whether Super 1 Foods/Brookshire Grocery Company/Doyle’

Rogers Company, Inc have or had any video of any part of the incident that is the subject
of this suit.
REQUEST FOR ADMISSION NO. 5:

Please admit that Super 1 Foods/Brookshire Grocery Company/Doyle Rogers
Company, Inc. corporate policy requires the utilization of video surveillance of the
premises.

REQUEST FOR ADMISSION NO. 6:

Please admit that video surveillance was in use at the Super 1 Foods in question at
the time of the accident sued upon.
REQUEST FOR ADMISSION NO. 7:

Please admit that Super 1 Foods/Brookshire Grocery Company/Doyle Rogers
Company, Inc did have video of the accident involving plaintiff that occurred on October
9, 2017 at the Super 1 Foods grocery store in question, located in Opelousas, Louisiana.
REQUEST FOR ADMISSION NO. 9:

Please admit that as of October 9, 2017, Super 1 Foods/Brookshire Grocery
Company/Doyle Rogers Company, Inc. was aware of the accident sued upon.
REQUEST FOR ADMISSION NO. 10:

Please admit that on October 9, 2017, the parking lot at the Super 1 Foods grocery

store in Opelousas, LA was holding water in the area where plaintiff slipped and fell.

 
Case 6:18-cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 15 of 52 PagelID #: 22

* MORROW, MORROW,
* RYAN, BASSETT & HAIK
ESSE

324 West Lanpiv Streer
Post Ornce Drawer 1787
Opetousas LA 70571-1787
337-948-4483

ARNAUDVILLE 337-754-5680
toll free 800-356-6776
fax 337-942-5234
www.mmrebhlawoffice.com|

 

 

REQUEST FOR ADMISSION NO. 11:
Please admit that after the accident on October 9, 2017, Super 1 Foods/Brookshire
Grocery Company/Doyle Rogers Company, Inc. repaired and or corrected the condition

of the parking lot located at the Super 1 Foods grocery store.

 

 
Mi

MORROW. Morrow, |

RYAN, BASSETT QHAIK

PEA EAS

   

324 West Lanpny Sraeer
Post Orrice Drawer 1787
Opetousas LA 70571-1787
337-948-4483

AtwiaupvitLe 337-754-S680
toll free 800-356-6776

fax 337-942-5234

www.mmrbhlawoffice.com}

 

 

Case 6:18-cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 16 of 52 PagelD #: 23

 

INTERROGATORIES

 

INTERROGATORY NO. 1:

Please state the name, address, and telephone number and current employer of all
person or persons answering or assisting in answering this discovery. Please specify for
each interrogatory who provided the information.

INTERROGATORY NO. 2:

Please state the names, addresses, telephone numbers and current employment of
all witnesses that you or your attorney. eaece to call at the time of the trial of the case. In
connection therewith, please indicate the area in which each witness is expected to testify
and the basic substance of his testimony. Please also indicate whether the witness is an
eye witness, factual witness or expert witmess.

INTERROGATORY NO. 3:

Please provide a complete list of all documents which you intend to utilize and/or
introduce into evidence at the trial of this matter, identifying each such document or
tangible object by reference to date, signatory or persons referenced thereon, and the
contents thereof.

INTERROGATORY NO. 4:

Following the accident sued on herein, were any statements obtained from any
persons, including the plaintiff, by you or someone on your behalf, including any
insurance representatives or investigators? If so, please state the name, address,
telephone number, ed employment of the persons giving and taking this statement; the
date of said statement; whether the statement was verbal, written, tape recorded, or

records in any manner; and the name, axtdvess, and telephone number of the person who

presently had the care, custody and control of the statements.

 
Case 6:18-Ccv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 17 of 52 PagelD #: 24

- | MORROW, MORROW, |
RYAN, BASSETT &Q HAIK.
EST”

324 West Lanpay Smeer
Post Ornice Drawer 1787
‘Orerousas LA 70571-1787
337-948-4483

Annaupvilts 337-754-5680
toll free 800-356-6776

Sax 337-942-5234
www.mnmebhiawoffice.com

 

 

INTERROGATORY NO. 5:

Please give the name and complete address of each person known to you or
anyone acting on your behalf who witnessed the accident described in the lawsuit.
INTERROGATORY NO. 6:

Please give the name and address of each person known to you or anyone acting
on your behalf who was not an actual eyewitness to the accident described in the lawsuit
but who is believed to have or claims to have information relative to the accident or to
this lawsuit.

INTERROGATORY NO. 7:

Please give the name and address of each investigator, attorney, agent, or anyone
conducting an investigation of the facts involved in this lawsuit.
INTERROGATORY NO. 8:

State whether you or anyone acting on your behalf has knowledge or possession
any photographs, videos, maps, diagrams, sketches, or any other tangible physical
objects, constituting or depicting, wholly or partially, the accident scene, the objects
involved in the accident, or the injuries sustained in the accident. If so, as to each item,
please furnish a complete description, the date they were taken/made, and its present
location and custodian.

INTERROGATORY NO. 9:

Please state the name, address and telephone number of each and every individual
who has conducted any investigation and/or any surveillance activities on the plaintifé,
since the date of his accident through the present. Please annex to your answers copies
of any and all documentation of such surveillance activities, including logs, time sheets,

bills for services rendered, etc.

‘INTERROGATORY NO. 10:

Do you contend that the fault of a third party caused or contributed to the accident

and/or plaintiff's injuries? If so, please detail each and every fact upon which you rely,

-8-

 
Case 6:18-cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 18 of 52 PagelD #: 25

~~ MORROW, MORROW,
RYAN, BASSETT QQHAIK
Te

324 West Laney Steer
Post Orrica Drawen 1787
Oretousas LA 70571-1787
337-948-4483

Annaubviiz 337-754-5680
tolll free 800-356-6776

fax 337-942-5234
www.mmrbhiawoffice,com|

 

 

together with the names, addresses, telephone numbers of each witness who will be
called to testify regarding this claim, as well as each and every exhibit to be utilized at
the trial of this matter regarding this claim. Please note that we will object to any third
party being on the jury verdict form that is not named herein.
INTERROGATORY NO. 11:

Please itemize any and all policies of insurance issued to Super 1 Foods/Brookshire
Grocery Company/Doyle Rogers Company, Inc. at the time of the accident sued upon,

including the following information:

a. Name, address and telephone number of company issuing the policy
b. Policy effective dates
c. Type of policy (commercial, excess, umbrella, etc.)

d. Limits for each policy.
INTERROGATORY NO. 12:

Please state whether Super 1 Foods/Brookshire Grocery Company/Doyle Rogers
Company, Inc. has any video camera(s) capable of providing images of the area where
plaintiff slipped and fell. In connection therewith, please:

a. Identify the location of each camera that was in operation at the time of the

accident;
b. Identify the location of each camera that was NOT in operation at the time

of the accident;

G Identify the person in charge of the operation of each camera at the time of
this accident;

d. State whether the video camera(s) are capable of pivoting or rotating;

e. State if the field of vision was changed or moved either before or after this
accident;

f. State the current whereabouts of any video conducted on the date of this

accident; and

g- Identify the present custodian or last known custodian.

 
Case 6:18-cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 19 of 52 PagelD #: 26

-. MORROW, MORROW.
RYAN, BASSETT Q HAIK
CEO

324 West Lanpry Street
Post Orrice Drawen 1787
Ormousas LA 70571-1787
337-948-4483
ARHAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234
wwrw.anmrbhlawoffice.com|

 

 

INTERROGATORY NO. 13:

Please state the name, date, address and position of every person who has viewed
or reviewed any video taken in connection with this accident.
INTERROGATORY NO. 14:

Please state the name, last known address and last known telephone number of
every person or persons employed by the Super 1 Foods/Brookshire Grocery Company
located at 2418 South Union Street, Opelousas, Louisiana, 70570 for the period of January
1, 2017 through the present. Note: if employees are no longer employed by Super 1
Foods/Brookshire Grocery Company, please provide the phone numbers and addresses
of said employees during their employment with Super 1 Foods/Brookshire Grocery
Company.

INTERROGATORY NO. 15:

Please state when the parking lot at the Super 1 Foods grocery store was repaired
and/or corrected following the accident on October 9, 2017.

INTERROGATORY NO. 16:

Please state when the parking lot at the Super 1 Foods grocery store was last
repaired and/or installed prior the accident on October 9, 2017. , .
INTERROGATORY NO. 17:

Was any accident or incident report prepared by you or someone on your behalf,
including any insurance representatives or investigators? If sO, please erase:

a. The name(s), address(es), and telephone number(s) of the person(s)
preparing said accident or incident report(s);

b. The date the accident or incident report(s) were made;

c. The name, address, telephone number and occupation/title of the person
who has possession of the accident and/or incident(s); and

d. The name of every person who signed the accident and/or incident
report(s).

.-10-

 

 
Case 6:18-Cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 20 of 52 PagelD #: 27

- " MORROW. Morrow,
+ RYAN, BASSETT A: HAIK
DrineoesueNSSARTIDIE LW |

324 Wesr Lanory Srarer
Post Ornice Drawer 1787
Orevousas LA 70571-1787
337-948-4483

Anwaupvitte 337-754-5680
toll free 800-356-6776

fax 337-942-5234 .
www.nmrbhlawoffice.com|

 

 

INTERROGATORY NO. 18:

State the names, present addresses, and telephone numbers of the owner(s) of the
premises involved in the accident sued upon herein.

These Interrogatories are deemed to be continuing and requires seasonable
supplementation of answers hereto as more information becomes available to you.
Please be advised that, at trial, plaintiffs will move to exclude any evidence offered that

is within the scope of these requests for production that was not produced in response
hereto.

-li-

 

 
Case 6:18-cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 21 of 52 PagelD #: 28

- MORROW,'MORROW,
. RYAN. BASSETT QHAIK
Pressuvatrcran esuinniav |

324 West Lanoay Stet
Post Orrice Daawer 1787
Oresousas LA 70571-1787
337-948-4493
AnNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234

www. mmrbhlawoffice.com}

 

 

 

REQUESTS FOR PRODUCTION OF DOCUMENTS

 

YOU ARE HEREBY REQUESTED to produce at the office of Kathleen BE. Ryan, 324
West Landry, Opelousas, Louisiana, within fifteen (15) days from your receipt of these
requests, the following described documents and/or things. This request is to be deemed |
continuing and is to be hipplamented if and when such documents and/or things come
into your possession at a later date.

REQUEST FOR PRODUCTION NO. 1:

Please produce copies of any and all statements of witnesses and/or employees, or
any other document or recording, including but not limited to accident or incident
reports, which in any way pertain to the accident involving PATRICIA PHEFFERKORN
occurring at Super 1 Foods grocery store located at 2418 South Union Street, Opelousas,
Louisiana on or about October 9, 2017.

REQUEST FOR PRODUCTION NO. 2:

The architectural plans, drawings, sketches, maps or blueprints for the premises
in questions, specifically with respect to the location where the plaintiff was injured.
REQUEST FOR PRODUCTION NO. 3:

Any contracts between the owner and/or lessee and/or manager and/or managing
firm at the time of the plaintiff’s injury, and for the month immediately preceding
plaintiff's injury.

REQUEST FOR PRODUCTION NO. 4:

Any indemnity agreement between any party to this case and.nonparty which is

relevant to the accident and injuries made the basis of this suit.
REQUEST FOR PRODUCTION NO. 5:
Any rules, management guidelines, operating guidelines, inspection procedures,

or other similar writings or document that purports to show operating procedures for the

=42 =

 

 
Case 6:18-cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 22 of 52 PagelID #: 29

“. MORROW, MORROW.
RYAN, BASSETT A HAIK
[reais inst xed STACI |

324 West Lanony Stacer
Post Orrice Drawer 1787
Orziousas LA 70571-1787
337-948-4483

Annaupvitie 337-754-5680
toll free 800-356-6776
fax337-942-5234
www.mmrbhlawoffice.com

 

 

management, care, maintenance, repair, painting, inspection, and service of the premises
in question and specifically the location where the accident occurred.
REQUEST FOR PRODUCTION NO. 6:

Any and all photographs that defendant has of the scene of accident or the
resulting injuries to the plaintiff or otherwise relevant to the claim sued upon herein.
REQUEST FOR PRODUCTION NO. 7:

Any and all photographs, videotapes, documents, bills, statements, logs, reports,

or other thing or document which resulted from each and every surveillance of the

plaintiff.

REQUEST FOR PRODUCTION NO. 8:

Any and all insurance agreements or policies that may provide coverage to the
damages sued upon herein.

REQUEST FOR PRODUCTION NO. 9:

Copies of any and all statements previously made by plaintiff concerning the
subject matter of this lawsuit, including any written statements signed or otherwise
adopted or approved by the plaintiff hereto and any stenographic, mechanical, electrical,
or other type of recording or any transcript thereof made by plaintiff hereto and
contemporaneously recorded. This request is being made pursuant to LCCP 1424 (B).
REQUEST FOR PRODUCTION NO. 10:

Copies of reports of all similar accidents prepared by any and all employees of the
premises in question.

REQUEST FOR PRODUCTION NO. 11:

Any and all accident and/or incident reports related to the accident at issue.
REQUEST FOR PRODUCTION NO. 12:

Please produce all video, surveillance or otherwise, of the area where plaintiff fell,
including eee where he fell, taken on each of the three days before his accident, taken

on the day of his accident, and taken on each of the three days after his accident.

-13-

 
Case 6:18-Cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 23 of 52 PagelD #: 30

iM

- MORROW, MORROW, |

RYAN. BASSETT Q HAIK.
ESAT

324 Wesr'Lanony Staesr
Posr Orrice Dnawen 1787
Ortsousas LA 70571-1787
337-948-4483

Atuiaupvitte 337-754-5680
toll free 800-356-6776

Sax 337-942-5234
www.mmrbhlawoffice.com|

 

 

REQUEST FOR PRODUCTION NO. 13:

You are requested to produce a copy of plans, diagrams, schematics or ather
documents regarding the location of any video camera capable of viewing the
department where the accident sued upon occurred.

REQUEST FOR PRODUCTION NO. 14:

Copies of any policy or procedure manual or other document that discusses the
taking and/or handling and/or storage and/or retention of video taken at the store.
REQUEST FOR PRODUCTION NO. 15: :

Copies of any and all reports rendered by any expert retained by you in this.
matter, together with copies of any and all documentation relied upon by this expert in
forming his opinion.

REQUEST FOR PRODUCTION NO. 16:

Copies of any and all exhibits which you intend to utilize and/or introduce into
evidence at the trial of this matter.
REQUEST FOR PRODUCTION NO. 17:

Copies of any and all photographs, videos, tape recordings, inchuding statements,
maps, diagrams, sketches, or any other tangible physical objects, constituting or
depicting, wholly or partially, the accident scene, the objects involved in the accident,
activities by the plaintifé since the accident, or the injuries sustained in the accident,
including but not limited to audio tapes, video tapes, films, photographs, statements, etc.,
relevant to the accident.

REQUEST FOR PRODUCTION NO. 18:
Copies of any and all records, reports, videos, etc. generated in connection with

any investigation and/or surveillance conducted on the plaintiff.

-14-

 
Case 6:18-Cv-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 24 of 52 PagelID#: 31

+ MORROW, MORROW,

* RYAN, BASSETT A2 HAIK
EEX «| | *

324 West Lanpny Stresr
Post Orrice Drawen 1787
Orztousas LA 70571-1787
337-948-4483

ARNAUDVILLE 337-754-568)
(oll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com|

 

 

REQUEST FOR PRODUCTION NO. 19:

Copies of any document or other element of proof which supports your contention
that another person, company or entity was at fault in causing the events which resulted
in this litigation.

REQUEST FOR PRODUCTION NO. 20:

Copies of any and all documentation of maintenance, inspection, repair, and/or
construction of the parking lot located at the Super 1 Foods grocery store, specifically,
conducted by you or your employees, including but not limited to logs, reports, time
sheets, bills for services rendered, etc., from January 1, 2017 to the present.

REQUEST FOR PRODUCTION NO. 21:

Please produce a copy of Super 1 Foods/Brookshire Grocery Company/Doyle
Rogers Company, Inc.'s written policy regarding the custody and preservation of video-
surveillance both at the time of the accident, and prior to and following the accident sued
upon.

REQUEST FOR PRODUCTION NGO. 22:

Please produce any and all records showing the name, address, and telephone
mumber of each person known or reasonably believed by you to have information
concerning the facts and circumstances surrounding the accident; if a person listed is or
was an employee of Super 1 Foods/Brookshire Grocery Company/Doyle Rogers
Company, Inc., please include the title of the position held by said employee at the time
of the accident and indicate whether said employee is still employed with Super 1
Foods/Brookshire Grocery Company/Doyle Rogers Company, Inc..
REQUEST FOR PRODUCTION NO. 23:

If, in responding to any of the previous request for production of documents, you

&

‘withhold production of any document on the ground of a privilege not to disclose the

document, please state with respect to each such document:

~15 -

 
Case 6:18-¢v-01499-RRS-PJH “Document 1-3 Filed 11/16/18 Page 25 of 52 PagelD #: 32

a. The type of document involved and a general description of the contents of
the document; :

b. The name, business and residence addresses and telephone numbers and
position of the individual from whom the document emanated;

Cc. The name, business and residence addresses, telephone numbers and
position of each individual to whom the document or a copy of the
document was sent;

d. The date of the document;

e. The privilege upon which defendant relied in withholding any document.

These Requests for Production of Documents are deemed to be continuing and
requires seasonable supplementation of answers hereto as more information becomes
available to you. Please be advised that, at trial, plaintiffs will move to exclude any
evidence offered that is within the scope of these requests for production that was not
produced in response hereto.

Morrow, Morrow, RYAN, BASSETT, & Hank

BY: Keyan

KATHLEEN E. RYAN (#36335)
JAMES P. RYAN. (#11560)
WILLIAM L. RYAN (#38097)
Post Office Drawer 1787
Opelousas, LA 70571-1787
(337) 948-4483 phone

(837) 942-5234 fax
katier@mmrblaw.com

 

Attorneys for Plaintiffs,
Patricia Phefferkorn.and George Phefferkorn

PLEASE SERVE WITH ORIGINAL PETITION FOR DAMAGES

 

-- MORROW, MORROW,
RYAN. BASSETT & HAIK
EX SA

324 ‘West Landay Smeer
Post Orfice Drawer 1787
Oprztousas LA 70571-1787
337-948-4483

ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234 . 16
wirw.mmrbhlawoffice.com a

 

 

 

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 26 of 52 PagelD#: 33

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 27 of 52 PagelD #:

State of Louisiana
Secretary of State

10/23/2018

TRAVELERS INDEMNITY COMPANY OF CONNECTICUT

C/O CORPORATION SERVICE COMPANY
501 LOUISIANA AVENUE
BATON ROUGE, LA 70802-5921

Suit No.: 184478
27TH JUDICIAL DISTRICT COURT
SAINT LANDRY PARISH

PATRICIA PHEFFERKORN, ET AL

VS
BROOKSHIRE GROCERY COMPANY, ET AL

Dear Sir/Madam:

Legal Services Section
P.O. Box 94125, Baton Rouge, LA 70804-9125
(225) 922-0415

| am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
this document, please return it to the above address with a letter of explanation. All other questions regarding this
document should be addressed to the attorney that filed this proceeding.

Served on: R. KYLE ARDOIN
Served by: E CUMMINS

KC

Yours very truly,

R. KYLE ARDOIN
Secretary of State -

Date: 10/22/2018
Title: DEPUTY SHERIFF

No: 1096761

MINI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 28 of 52 PagelD #: 35

CITATION
STATE OF LOUISIANA

27 JUDICIAL DISTRICT COUR ee oo

 

PATRICIA PHEFFERKORN . KYLE ARDOIN

ETUX 3

vs PARISH OF ST. LANDRY OCT 22 2018
SECRETARY OF STATE

BROOKSHIRE GROCERY CIVIL NO. C-184478A COMMERCIAL DIVISION

COMPANY ETAL

 

TO THE DEFENDANT THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
THROUGH ITS AGENT FOR SERVICE LOUISIANA SECRETARY OF STATE 8585
ARCHIVES AVE. BATON ROUGE, LA 70809 > ,

 

You are hereby summoned to comply with the demand
contained in the petition/of which a true and correct copy
(exclusive of exhibits) accompanies this citation, or make
an appearance,either by filing a pleading or otherwise, in
the 27th Judicial District Court in and for the Parish of
St. Landry, State of Louisiana, within fifteen (15) days
after the service hereof,under penalty of default.

a

Witness the Honorable the Judges of said Court, this STH

day of OCTOBER, A. D. 2018.

Issued and delivered OCTOBER 5, 2018

 

 

Deputy Clerk of Court

REQUESTED BY: || KATHLEEN RYAN

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 29 of 52 Pagell #: 36

PATRICIA, PHEFFERKORN and CIVIL DOCKET wolBl ; IBA

GEORGE PHEFFERKORN

VERSUS 27™ JUDICIAL DISTRICT COURT

BROOKSHIRE GROCERY COMPANY;
THE TRAVELERS INDEMNITY
COMPANY OF CONNECTICUT;
DOYLE ROGERS COMPANY; and
AMERICAN ZURICH INSURANCE
COMPANY STATE OF LOUISIANA

ST. LANDRY PARISH

 

PETITION FOR DAMAGES

 

The petition of PATRICIA PHEFFERKORN and GEORGE PHEFFERKORN,

residents and domiciliaries of the full age of majority of St. Landry Parish, Louisiana, who

10/05/18 08:45: i4
respectfully represent: St. Landry Parish Clerk of Court

Made defendants herein are:

BROOKSHIRE GROCERY COMPANY, a foreign corporation, authorized
to do and doing business in the State of Louisiana, that has appointed CT
Corporation System, 3867 Plaza Tower Drive, Baton Rouge, Louisiana,
70816, as its agent for service of process; and

THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT, a
foreign insurance company, authorized to do and doing business in the
State of Louisiana, and has appointed the Secretary of State for the State of
Louisiana as its agent for service of process; and

DOYLE ROGERS COMPANY, INC.,, a foreign corporation, that may be
served through is Chief Operating Officer, Alan Tegethoff, at 111 Center
Street, Stephens Building, Suite 1510, Little Rock, Arkansas, 72201; and

AMERICAN ZURICH INSURANCE COMPANY, a foreign insurance
company, authorized to do and doing business in the State of Louisiana,
and has appointed the Secretary of State for the State of Louisiana as its
agent for service of process;

Mat who are justly and truly indebted unto your Petitioners, individually, jointly and in

MORROW, MORROW,
RYAN, BASSETT & HAIK
ETERS YATES

 

solido, for such amount as is reasonable in the premises, together with legal interest
324 West Lanpry Street , s
Post Orrice Drawer 1787
Orezousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680.
toll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com

 

 

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 30 of 52 Pagel} #: 37

thereon from the date of judicial demand until paid, and for all costs of these proceedings

the following reasons, to-wit:

On or about October 9, 2017, plaintiff, PATRICIA PHEFFERKORN, was an invited
customer at the Super 1 Foods grocery store located at 2418 South Union Street,
Opelousas, Louisiana, 70570 (“Super 1 Foods” hereinafter).

3.

After exiting her parked vehicle and walking towards the front entrance of Super
1 Foods, plaintiff slipped in the parking lot ona wet, slick, and slimy substance in a
section of the parking lot that. was holding water. It had not recently rained and the only
section of the parking lot that was holding water was the area where plaintiff slipped and
fell.

4,

Upon information and belief, Super 1 Foods store is and was at the time of the

accident owned and operated by defendant, BROOKSHIRE GROCERY COMPANY.
5,

Upon information and belief, at the time of accident, defendant, BROOKSHIRE
GROCERY COMPANY, leased the Super 1 Foods store building and parking lot from
defendant, DOYLE ROGERS COMPANY, INC.

6.

Upon information and belief, at the time of the accident sued upon herein,
defendants, had the care, custody and control of Super 1 Foods where plaintiff,
PATRICIA PHEFFERKORN, was injured.

{Mat | 7;

RYAN BASSET HAN Defendants knew or should have known of the unreasonably dangerous condition
EEA

* 324 West Lanpay STREET
Post Ornce Daven 1787 || Where Petitioner was injured, that existed at the time of the accident sued upon herein.
Oretousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
toll free 800-356-6776
fax 337-942-5234 A=
www.mmrbhlawoffice,com

 

 

 
Case O:18-cy 0147

iN

Morrow, MoRROWw,
RYAN, BASSETT QHAIK
EE

324 West Lanory STREET
Post Orrice Drawer 1787
Orezousas LA 70571-1787
337-948-4483

ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234
www.mmrbhlawofficé.com

 

 

9-RRS-PJH Document 1-3 Filed 11/16/18 Page 31 of 52 Pagelb #: 38

8.

Upon information and belief, the unreasonably dangerous condition presented an
unreasonable risk of harm to the plaintiff and the risk of harm was reasonably
foreseeable; defendants, either created or had actual or constructive notice of the
condition vikich caused the damage prior to the occurrence, and failed to exercise

reasonable care.

Defendants are liable for the following non-exclusive list of acts and/or omissions,

to-wit:
1. Failing to exercise ordinary care in the maintenance, construction, and/or
building of the parking lot; .
2. Having premises conditions that fail to meet the minimum standards of

safety as set forth in the applicable codes, statutes and ordinances;

3. Failing to take steps to make the condition of the parking lot safe;

4, Failing to warn the Petitioner of the dangerous/hazardous condition;

5, Failure to properly mark and warn of the dangerous/hazardous condition;

6. Failure to take reasonable steps to maintain and insure the safety of others;

7. Failure to do what should have been done to avoid the accident;

8. Failure to exerclae reasonable and prudent care under the circumstances;

9. Failure to provide business invitees, patrons, and other individuals with a
safe means of traversing the premises;

10. Failure to take appropriate action to remedy defects and conditions after
having actual or constructive knowledge of the same;

11. Other act(s) of negligence to be shown at the trial on the merits.

10.

 

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 32 of 52 PagelD #: 39

AN

MORROW, MORROW,
RYAN, BASSETT Q.HAIK
SO

324 Wesr Lanpry Street
Post Orrice Drawer 1787
Opetousas LA'70571-1787
337-948-4483

ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com

 

 

It is alleged, upon information and belief, that defendant is liable pursuant to
Louisiana Civil Code articles 2317 and 2317.1, as well as other applicable Louisiana
statutes.

11.

Asa result of the accident and subsequent injuries suffered by his wife, PATRICIA
PHEFFERKORN, plaintiff, GEORGE PHEFFERKORN, is entitled to recover damages for
loss of consortium in an amount more than sufficient to justify this Honorable Court's
jurisdictional requisites.

12.
As a result of the accident, Petitioner, PATRICIA PHEFFERKORN, is entitled to

recover damages for past, present, and future mental and physical pain and suffering;

past, present and future medical travel expenses; past, present and future medical |-

_expenses; past, present and future loss of enjoyment of life; past, present and future

disability and impairment; past, present and future ental anguish; and past, present
and future lost wages and/or earning capacity, and other damages to be shown at trial on
the merits, all in an amount more than sufficient to satisfy this Honorable Court’s
jurisdictional requisites.

12,

Upon information and belief, at all times material hereto, THE TRAVELERS
INDEMNITY COMPANY OF CONNECTICUT had issued a policy of insurance to
BROOKSHIRE GROCERY COMPANY providing coverage for all damages sued upon
herein.

13.

Upon information and belief, at all times material hereto, AMERICAN ZURICH

INSURANCE COMPANY had issued a policy of insurance to DOYLE ROGERS

COMPANY providing coverage for all damages sued upon herein.

 

 
Case 6:18-cv-0149

AM

MORROW, MORROW.
RYAN, BASSETT & HAIK
CES
324 West Lanpry STREET
Post Ortice Drawer 1787
Opezousas LA 70571-1787
337-948-4483
Arnaupvitie 337-754-5680
tolll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com

 

 

9-RRS-PJH Document 1-3 Filed 11/16/18 Page 33 of 52 PagelD #: 40

WHEREFORE, Plaintiffs, PATRICIA PHEFFERKORN and GEORGE
PHEFFERKORN, pray that the Defendants be served with a copy of this Petition and be
duly cited to appear and answer same and that, after due proceedings are had, there be
judgment herein in favor of Plaintiffs, and against Defendants, BROOKSHIRE GROCERY
COMPANY; THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT; DOYLE
ROGERS COMPANY; and AMERICAN ZURICH INSURANCE COMPANY for
damages as are reasonable in the premises, together with legal interest from date of
judicial demand, all penalties and attorney fees as provided by law, and for all costs of
these proceedings and interest; and

PLAINTIFFS FURTHER PRAY for all general and equitable relief that can be
afforded to them by this Honorable Court, under the laws of the State of Louisiana.

RESPECTFULLY SUBMITTED:

MORROW, MORROW, RYAN, BASSETT & HAIK

w,__ Kein

KATHLEEN E. RYAN (#36335)
JAMES P. RYAN (#11560)
WILLIAM L, RYAN (#38097)
Post Office Drawer 1787
Opelousas, Louisiana 70571
Telephone: (337) 948-4483
Facsimile: (337) 942-5243

Attorneys for Plaintiffs,
Patricia Phefferkorn and George Phefferkorn

PLEASE SERVE:

BROOKSHIRE GROCERY COMPANY
through its agent for service:

CT Corporation System

3867 Plaza Tower Drive

Baton Rouge, Louisiana 70816

    

OPELSUSAS, LOUISIANS alQ
This is to cartify thet the above is a true -
and Correct copy of the original on fila in the

“re 6 rH) of Court of St. Landry Parigh,
Deputy “sy /

 

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 34 of 52 PagelD #: 41

PLEASE SERVE:

THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
through its agent for service:

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809

AMERICAN ZURICH INSURANCE COMPANY
through its agent for service:

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809

PLEASE SERVE VIA LONG-ARM STATUTE;

DOYLE ROGERS COMPANY, INC.
through its Chief Operating Officer
Alan Tegethoff

111 Center Street

Stephens Building, Suite 1510

Little Rock, Arkansas 72201

iN

MorRROW, MORROW,
RYAN, BASSETT &HAIK
Ea

324 West Lanpry Street
Post Orrice Drawer 1787
Ovenousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234 -6-
www.mmrbhlawoffice.com

 

 

 
Case 6:18-cv-0149

iM

MORROW, MORROW,
RYAN, BASSETT G HAIK
EEE

324 West Lanony Street
Post Orrice Drawer 1787
Oretousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com

PATRICIA PHEFFERKORN and CIVIL DOCKET NO.
GEORGE PHEFFERKORN
VERSUS 27TH JUDICIAL DISTRICT COURT

BROOKSHIRE GROCERY COMPANY;

THE TRAVELERS INDEMNITY ST. LANDRY PARISH
COMPANY OF CONNECTICUT;

DOYLE ROGERS COMPANY; and

AMERICAN ZURICH INSURANCE

COMPANY STATE OF LOUISIANA

9-RRS-PJH Document 1-3 Filed 11/16/18 Page 35 of 52 PagelD

 

REQUEST FOR NOTICE

 

TO THE CLERK of the 27™ Judicial District Court, in and for the Parish of St.
Landry, Louisiana:

PLEASE TAKE NOTICE that MORROW, MORROW, RYAN, BASSETT, & HAIK,
Attorneys for Petitioners, Patricia Phefferkorn and George Phefferkorn, do hereby
request written notice of the date of trial of the above matter, as well as notice of hearings
(whether on merits or otherwise), orders, judgments and interlocutory decrees, and any
and all formal steps taken by the parties herein, the Judge or any member of Court, as
provided in Louisiana Code of Civil Procedure of 1960, particularly Articles 1572, 1913
and 1914.

RESPECTFULLY SUBMITTED:

MORROW, MORROV, RYAN, BASSETT & HAIK

py;__ Kegan

KATHLEEN E. RYAN (#36335)
JAMES P. RYAN (#11560)
WILLIAM L. RYAN (#38097)
Post Office Drawer 1787
Opelousas, Louisiana 70571
Telephone: (337) 948-4483
Facsimile: (337) 942-5243

Attorneys for Plaintiffs,
Patricia Phefferkorn and George Phefferkorn

 

 

 

#:

42
Case 6:18-cv-014

Mh

MORROW, MORROW.
RYAN, BASSETT & HAIK

SUSAN

 

324 West Lanory Srreer
Post Orrice DRAWER 1787
Opetousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com

9

 

 

9-RRS-PJH Document 1-3 Filed 11/16/18 Page 36 of 52 PagelD #: 43

PATRICIA PHEFFERKORN and CIVIL DOCKET NO.
GEORGE PHEFFERKORN
VERSUS 27" JUDICIAL DISTRICT COURT

BROOKSHIRE GROCERY COMPANY;

THE TRAVELERS INDEMNITY ST. LANDRY PARISH
COMPANY OF CONNECTICUT;

DOYLE ROGERS COMPANY; and

AMERICAN ZURICH INSURANCE

COMPANY STATE OF LOUISIANA

 

PLAINTIFF'S FIRST SET OF REQUESTS FOR ADMISSION,
INTERROGATORIES, AND REQUESTS FOR PRODUCTION

 

TO: BROOKSHIRE GROCERY COMPANY
through its agent for service:
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, Louisiana 70816

THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
through its agent for service:

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809

AMERICAN ZURICH INSURANCE COMPANY
through its agent for service:

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809

DOYLE ROGERS COMPANY, INC.
through its Chief Operating Officer
Alan Tegethoff

111 Center Street

Stephens Building, Suite 1510

Little Rock, Arkansas 72201

Petitioners, PATRICIA PHEFFERKORN and GEORGE PHEFFERKORN, do
hereby request that the above named party answer separately and fully, in writing, under
oath, each of the following written interrogatories, or if objection is made that the reason
for each objection be given, that said answers, sworn to and signed by the person making
them and any objection signed by the attorney making them, be served upon petitioner

within fifteen (15) days from the date of mailing and service of these interrogatories, all

 
Case 6:18-cv-014

Mh

MORROW, MORROW,

 

324 West Lanoay STREET
Post Orrice Drawer 1787
Opetousas LA 70571-1787
337-948-4483

ARNAUDVILLE 337-754-5680
toll free 800-356-6776
fax337-942-5234
www.mmrbhlawoffice.com

 

 

99-RRS-PJH Document 1-3 Filed 11/16/18 Page 37 of 52 Pagellb #: 44

pursuant to Article 1457, et seq., and any other applicable law. Petitioners further request
of defendant that all responses be reasonably supplemented and/or amended as the case
may require by Article 1428 of the Louisiana Code of Civil Procedure. Each interrogatory
is addressed to all such information as is available to you including, but not limited to,
your own personal knowledge and that of your attorney's investigators, agents,
employees and other representatives.
You are hereby advised that you are under a duty to reasonably amend your
answers if you obtain information upon the basis of which:
a. You know that the answer was incorrect when made; and/or
b. You know that the answer, though correct when made, is no longer true
and the circumstances are such that a failure to amend the answer is in
substance a knowing concealment or misrepresentation.

The following definitions are to be utilized when answering these discovery

requests:
DEFINITIONS
1. “You” or “Your” means the party to whom these requests are propounded

and included, but is not limited to, any agents, employees, representatives or attorneys

for said party.

ww

2. “Occurrence,” “accident” and/or “incident” refer to the incident involving

 

 

Plaintiff on the occasion and at the time described in Plaintiff's Original Complaint.
3. “Identify” or “Identity” when referring:
a. To a “person” means to state the full name of the person, any aliases
and/or nicknames by which the person is now known or has been known in the past, a
present and/or last known address, telephone number, date of birth, social security
number, drivers’ license number, title or position and place of employment and, if
previous or presently employed by you, the date he or she was hired and the date he or

she was terminated or left your employ, if applicable;

-2-

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 38 of 52 Pagel #: 45

b. To a “document” means, if a legible copy of the document is not
provided with your answer, a complete description of the document referred to,
including its title, if any, the date it was prepared, the name of the person who prepared
it, and the identity of the person or persons having custody of, control vee, or access to
such document;

c. To “any _other_matter” means to give a reasonable, detailed
description thereof, including if applicable, for a tangible matter: when, where and how
it was made, and to identify who made it and who has present or last known possession, .
custody or control thereof; and

d. If referring to other lawsuits or actions of any type in any court,
means stating separately for each such action: the identity of all parties; the court and
case number; the date on which such action was initiated, the identity of the opposing
attorneys; the outcome of the case, including in such action the description of any
judgment or other relief granted in each such action; and, if a civil action, the nature of
the cause of action.

4. “Super 1 Foods grocery store”, unless otherwise specified, is to mean the
Super 1 Foods grocery Store located at 2418 South Union Street, Opelousas, Louisiana,
70570, where the incident at issue is alleged to have taken place.

5. “Documents” includes, but is not limited to, any note, memorandum,
correspondence, contract or agreement, pamphlet or manual, computer print-out,
computer tape, tape recording, photograph, photographic negative or transparency,
movie film, videotape recording, digital recording, CD-rom, computer disk and every
writing or graphic material of any kind whatsoever.

6. “Plaintiff” refers to PATRICLA PHEFFERKORN.

 

i Ts The “date” or “date in question” refers to October 9, 2017.

MORROW, MORROW,
RYAN, BASSETT QHAIK
Pes WIEN HR SLA]

324 West Lanpry STREET
Post Orrice Drawer 1787
Oretousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234 -3-
www.mmrbhlawoffice.com|

 

 

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 39 of 52 ragely #: 46

8. The injuries referred to in the following Interrogatories, Requests for
Admission and Requests for Production of Documents are the injuries made the basis of
the suit, unless otherwise specified.

9. “Designated Time Period”: Unless otherwise stated relative to a specific
request, the time period applicable to the following requests is from three (3) years prior
to and including the date in question, through the date answers are being served.

10. “Possession, Custody and Control”: The witness is instructed that
“possession” for purposes of this request means possession, custody and control,
including constructive possession, such that the witness need not have actual physical
possession of the document or thing as long as he has a right (quperior to that of the
requesting party) to compel the production from a third party (including an agency,
authority, representative, hospital, or medical staff committee) having physical

possession of the item.

 

REQUESTS FOR ADMISSION

 

Pursuant to Articles 1466 and 1467 of Louisiana Code of Civil Procedure,
Petitioners request that the Defendant admit or deny separately and in writing, and
under oath, the matters set forth below. Unless a written response is received by attorney
for Petitioners at the below address within fifteen (15) days from service of this request
or such other time limit allowed by the Louisiana Code of Civil Procedure, all facts shall

be deemed admitted.

REQUEST FOR ADMISSION NO. 1:

Please admit or deny that surveillance has been performed on plaintiff.

iN

MORROW, MORROW,
RYAN, BASSETT & HAIK
ESV
324 West Lanpry STREET
Post Orrice Drawer 1787
Oretousas LA 70571-1787
337-948-4483
Annaupvilte 337-754-5680
toll free 800-356-6776
fax337-942-5234 4
www.mmrbhlawoffice,com

 

 

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 40 of 52 Pagelb #: 47

REQUEST FOR ADMISSION NO. 2:

Please admit or deny that an accident occurred on October 9, 2017 whereby
plaintiff, Patricia Phefferkorn, slipped and fell at the Super 1 Foods grocery store located
at 2418 South Union Street, Opelousas, Louisiana, 70570.

REQUEST FOR ADMISSION NO. 4:

Please admit or deny whether Super 1 Foods/Brookshire Grocery Company/Doyle
Rogers Company, Inc have or had any video of any part of the incident that is the subject
of this suit.

REQUEST FOR ADMISSION NO. 5:

Please admit that Super 1 Foods/Brookshire Grocery Company/Doyle Rogers
Company, Inc. corporate policy requires the utilization of video surveillance of the
premises.

REQUEST FOR ADMISSION NO. 6:

Please admit that video surveillance was in use at the Super 1 Foods in question at
the time of the accident sued upon.
REQUEST FOR ADMISSION NO. 7:

Please admit that Super 1 Foods/Brookshire Grocery Company/Doyle Rogers
Company, Inc did have video of the accident involving plaintiff that occurred on October
9, 2017 at the Super 1 Foods grocery store in question, located in Opelousas, Louisiana.
REQUEST FOR ADMISSION NO. 9:

Please admit that as of October 9, 2017, Super 1 Foods/Brookshire Grocery
Company/Doyle Rogers Company, Inc. was aware of the accident sued upon.

REQUEST FOR ADMISSION NO. 10:

Please admit that on October 9, 2017, the parking lot at the Super 1 Foods grocery

AN

MORROW, MORROW,
RYAN, BASSETT & HAIK
CS

store in Opelousas, LA was holding water in the area where plaintiff slipped and fell.

324 West Lanpry STREET
Post Orrica Drawer 1787
Opezousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234 5
www.mmrbhlawoffice.com| al

 

 

 
Case 6:18-cv-0149

iM

MORROW, MORROW,
RYAN, BASSETT Q. HAIK
DESY

324 West Lanbay Street
Posr Ornice Drawer 1787
Opztousas LA 70571-1787
337-948-4483

ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com

 

9-RRS-PJH Document 1-3 Filed 11/16/18 Page 41 of 52 PagelD #: 48

REQUEST FOR ADMISSION NO. 11:
Please admit that after the accident on October 9, 2017, Super 1 Foods/Brookshire
Grocery Company/Doyle Rogers Company, Inc. repaired and or corrected the condition

of the parking lot located at the Super 1 Foods grocery store.

 

 

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 42 of 52 heal #: 49

iN

MORROW, MORROW,
RYAN, BASSETT & HAIK
Parse TTTOILTAN |

324 West Lanpay STREET
Post Ortice Drawer 1787
Oretousas LA 70571-1787
337-948-4483

ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com

 

 

 

INTERROGATORIES

 

INTERROGATORY NO. 1:

Please state the name, address, and telephone number and current employer of all
person or persons answering or assisting in answering this discovery. Please specify for
each interrogatory who provided the information.

INTERROGATORY NO. 2:

Please state the names, addresses, telephone numbers and current employment of
all witnesses that you or your attorney expect to call at the time of the trial of the case. In
connection therewith, please indicate the area in which each witness is expected to testify
and the basic substance of his testimony. Please also indicate whether the witness is an
eye witness, factual witness or expert witness.

INTERROGATORY NO. 3:

Please provide a complete list of all documents which you intend to utilize and/or
introduce into evidence at the trial of this matter, identifying each such document or
tangible object by reference to date, signatory or persons referenced thereon, and the
contents thereof.

INTERROGATORY NO. 4:

Following the accident sued on herein, were any statements obtained from any
persons, including the plaintiff, by you or someone on your behalf, including any
insurance representatives or investigators? If so, please state the name, address,
telephone number, anual employment of the persons giving and taking this statement; the
date of said statement; whether the statement was verbal, written, tape recorded, or
records in any manner; and the name, address, and telephone number of the person who

presently had the care, custody and control of the statements.

 
AM

MORROW. MORROW,
RYAN, BASSETT QHAIK
DEES

324 West Lanory STREET
Post Orrice Drawer 1787
Oretousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
tolll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com|

 

 

Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 43 of 52 PagelD #: 50

INTERROGATORY NO. 5:

Please give the name and complete address of each person known to you or
anyone acting on your behalf who witnessed the accident described in the lawsuit.
INTERROGATORY NO. 6:

Please give the name and address of each person known to you or anyone acting
on your behalf who was not an actual eyewitness to = accident described in the lawsuit
but who is believed to have or claims to have information relative to the accident or to
this lawsuit.

INTERROGATORY NO. 7:

Please give the name and address of each investigator, attorney, agent, or anyone
conducting an investigation of the facts involved in this lawsuit.
INTERROGATORY NO. 8:

State whether you or anyone acting on your behalf has knowledge or possession
any photographs, videos, maps, diagrams, sketches, or any other tangible physical
objects, constituting or depicting, wholly or partially, the accident scene, the objects
involved in the accident, or the injuries sustained in the accident. If so, as to each item,
please furnish a complete description, the date they were taken/made, and its present
location and custodian.

INTERROGATORY NO. 9:

Please state the name, address and telephone number of each and every individual
who has conducted any investigation and/or any surveillance activities on the plaintiff,
since the date of his accident through the present. Please annex to your answers copies
of any and all documentation of such surveillance activities, including logs, time sheets,
bills for services rendered, etc.

INTERROGATORY NO. 10:
Do you conrad that the fault of a third party caused or contributed to the accident

and/or plaintiff's injuries? If so, please detail each and every fact upon which you rely,

-8-

 

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 44 of 52 PagelD #: 51

together with the names, addresses, telephone numbers of each witness who will be
called to testify regarding this claim, as well as each and every exhibit to be utilized at
the trial of this matter regarding this claim. Please note that we will object to any third
party being on the jury verdict form that is not named herein.
INTERROGATORY NO. 11:

Please itemize any and all policies of insurance issued to Super 1 Foods/Brookshire
Grocery Company/Doyle Rogers Company, Inc. at the time of the accident sued upon,
including the following information:

a. Name, address and telephone number of company issuing the policy

b. Policy effective dates

c. Type of policy (commercial, excess, umbrella, etc.)

d. Limits for each policy. |
INTERROGATORY NO. 12:

Please state whether Super 1 Foods/Brookshire Grocery Campany/Doyle Rogers
Company, Inc. has any video camera(s) capable of providing images of the area where
plaintiff slipped and fell. In connection therewith, please:-

a. Identify the location of each camera that was in operation at the time of the
accident;

b. Identify the location of each camera that was NOT in operation at the time
of the accident;

c. Identify the person in charge of the operation of each camera at the time of
this accident;

d. State whether the video camera(s) are capable of pivoting or rotating;

e. State if the field of vision was changed or moved either before or after this
accident;

f. State the current whereabouts of any video conducted on the date of this

Mat accident; and

MORROW, MORROW, :

RYAN, BASSETT QHAIK g. Identify the present custodian or last known custodian.
324 West Lanory Sacer
Post Orrice Drawer 1787
Oretousas LA 70571-1787
337-948-4483,
ARNAUDVILLB 337-754-5680
toll free 800-356-6776

(fax 337-942-5234 9
www.mmrbhlawoffice.com| 7

 

 

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 45 of 52 PagelD #: 52

INTERROGATORY NO. 13:

Please state the name, date, address and position of every person who has viewed
or reviewed any video taken in connection with this accident.
INTERROGATORY NO. 14:

Please state the name, last known address and last known telephone number of
every person or persons employed by the Super 1 Foods/Brookshire Grocery Company
located at 2418 South Union Street, Opelousas, Louisiana, 70570 for the period of January
1, 2017 through the present. Note: if employees are no longer employed by Super 1

- Foods/Brookshire Grocery Company, please provide the phone numbers and addresses
of said employees during their employment with Super 1 Foods/Brookshire Grocery
Company.

INTERROGATORY NO. 15:

Please state when the parking lot at the Super 1 Foods grocery store was repaired
and/or corrected following the accident on October 9, 2017.

INTERROGATORY NO. 16:

Please state when the parking lot at the Super 1 Foods grocery store was last
repaired and/or installed prior the accident on October 9, 2017.

INTERROGATORY NO. 17:

Was any accident or incident report prepared by you or someone on your behalf,
including any insurance representatives or investigators? If so, please state:

a. The name(s), address(es), and telephone number(s) of the person(s)
preparing said accident or incident report(s);

b. The date the accident or incident report(s) were made;

c. The name, address, telephone number and occupation/title of the person
who has possession of the accident and/or incident(s); and

_ d. The name of every person who signed the accident and/or incident
RYAN, BASSETT AIK report(s).

 

324 West LANDRY STREET
Post Orrice Drawer 1787
Opevousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
toll free 800-356-6776

Sax 337-942-5234 = 10 z
www.mmrbhiawoffice.com!|

 

 

 
Nh

MORROW. MORROW,
RYAN, BASSETT QQHAIK
EEX

324 West Lanpay STREET
Posr Orrice Drawer 1787
Ortzousas LA 70571-1787
337-948-4483

ARNAUDVILLE 337-754-5680
toll free 800-356-6776
(fax337-942-5234
www.mmrbhlawoffice.com

 

 

Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 46 of 52 Pagellp #: 53

INTERROGATORY NO. 18:

State the names, present addresses, and telephone numbers of the owner(s) of the
premises involved in the accident sued upon herein.

These Interrogatories are deemed to be continuing and requires seasonable
supplementation of answers hereto as more information becomes available to you.
Please be advised that, at trial, plaintiffs will move to exclude any evidence offered that

is within the scope of these requests for production that was not produced in response
hereto.

-11-

 
Case 6:18-cv-0149

Nh

MORROW, MORROW,
RYAN, BASSETT & HAIK
ESTA ASTIN

 

324 West Lanory Srrer
Post Orrice Drawer 1787
Opetousas LA 70571-1787
337-948-4483

ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com|

9-RRS-PJH Document 1-3 Filed 11/16/18 Page 47 of 52 PagelD #: 54

 

REQUESTS FOR PRODUCTION OF DOCUMENTS

 

YOU ARE HEREBY REQUESTED to produce at the office of Kathleen E. Ryan, 324
West Landry, Opelousas, Louisiana, within fifteen (15) days from your receipt of these
requests, the following described documents and/or things. This request is to be deemed
continuing and is to be supplemented if and when such documents and/or things come
into your possession at a later date. —

REQUEST FOR PRODUCTION NO. 1:

Please produce copies of any and all statements of witnesses and/or employees, or
any other document or recording, including but not limited to accident or incident
reports, which in any way pertain to the accident involving PATRICIA PHEFFERKORN
occurring at Super 1 Foods grocery store located at 2418 South Union Street, Opelousas,
Louisiana on or about October 9, 2017.

REQUEST FOR PRODUCTION NO. 2:

The architectural plans, drawings, sketches, maps or blueprints for the premises
in questions, specifically with respect to the location where the plaintiff was injured.
REQUEST FOR PRODUCTION NO. 3:

Any contracts between the owner and/or lessee and/or manager and/or managing
firm at the time of the plaintiff's injury, and for the month immediately preceding
plaintiff's injury.

REQUEST FOR PRODUCTION NO. 4:

Any indemnity agreement between any party to this case and nonparty which is

relevant to the accident and injuries made the basis of this suit.
REQUEST FOR PRODUCTION NO. 5:
Any rules, management guidelines, operating guidelines, inspection procedures,

or other similar writings or document that purports to show operating procedures for the

-12-

 

 

 
Case 6:18-cv-0149

iN

MORROW, MORROW,
RYAN, BASSETT & HAIK.

PFS eS as WIS ASNT ECLA]
324 West Lanpay Street
Post Orrice Drawer 1787
Oretousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com|

 

management, care, maintenance, repair, painting, inspection, and service of the premises
in question and specifically the location where the accident occurred.
REQUEST FOR PRODUCTION NO. 6:

Any and all photographs that defendant has of the scene of accident or the
resulting injuries to the plaintiff or otherwise relevant to the claim sued upon herein.
REQUEST FOR PRODUCTION NO. 7:

Any and all photographs, videotapes, documents, bills, siataments logs, reports,
or other thing or document which resulted from each and every surveillance of the
plaintiff.

REQUEST FOR PRODUCTION NO. 8:

Any and all insurance agreements or policies that may provide coverage to the
damages sued upon hesiny
REQUEST FOR PRODUCTION NO. 9:

Copies of any and all statements previously made by plaintiff concerning the
subject matter of this lawsuit, including any written statements signed or otherwise
adopted or approved by the plaintiff hereto and any stenographic, mechanical, electrical,
or other type of recording or any transcript thereof made by plaintiff hereto and
contemporaneously recorded. This request is being made pursuant to LCCP 1424 (B).
REQUEST FOR PRODUCTION NO. 10:

Copies of reports of all similar accidents prepared by any and all employees of the
premises in question.

REQUEST FOR PRODUCTION NO. 11:

Any and all accident and/or incident reports related to the accident at issue.
REQUEST FOR PRODUCTION NO. 12:

Please produce all video, surveillance or otherwise, of the area where plaintiff fell,
including exactly where he fell, taken on each of the three days before his accident, taken

on the day of his accident, and taken on each of the three days after his accident.

-13-

 

9-RRS-PJH Document 1-3 Filed 11/16/18 Page 48 of 52 Pagel) #: 55

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 49 of 52 PagelD #: 56

REQUEST FOR PRODUCTION NO. 13:

You are requested to produce a copy of plans, diagrams, schematics or ather

documents regarding the location of any video camera capable of viewing the
_department where the accident sued upon occurred.
REQUEST FOR PRODUCTION NO. 14:

Copies of any policy or procedure manual or other document that discusses the
taking and/or handling and/or storage and/or retention of video taken at the store.
REQUEST FOR PRODUCTION NO. 15: ,

Copies of any and all reports rendered by any expert retained by you in this
matter, together with copies of any and all documentation relied upon by this eer in
forming his opinion. .

REQUEST FOR PRODUCTION NO. 16:

Copies of any and all exhibits which you intend to utilize and/or introduce into
evidence at the trial of this matter.
REQUEST FOR PRODUCTION NO. 17:

Copies of any and all photographs, videos, tape recordings, including statements,
maps, diagrams, sketches, or any other tangible physical objects, constituting or
depicting, wholly or partially, the accident scene, the objects involved in the accident,
aclivities by the plaintiff since the accident, or the injuries sustained in the accident,
including but not limited to audio tapes, video tapes, films, photographs, statements, etc.,
relevant to the accident.

REQUEST FOR PRODUCTION NO. 18:
Copies of any and all records, reports, videos, etc. generated in connection with

any investigation and/or surveillance conducted on the plaintiff.

iN

MORROW, MORROW,
RYAN, BASSETT &)HAIK

 

324 West Lanory STREET
Post Orrice Drawer 1787
Oreiousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234

www.mmurbhlawoffice.com| . . 14 “

 

 

 
Case 6:18-cv-01499-RRS-PJH Document 1-3 Filed 11/16/18 Page 50 of 52 Pagel #: 57

REQUEST FOR PRODUCTION NO. 19:

Copies of any document or other.element of proof which supports your contention
that another person, company or entity was at fault in causing the events which resulted
in this litigation.

REQUEST FOR PRODUCTION NO. 20:

Copies of any and all documentation of maintenance, inspection, repair, and/or
construction of the parking Jot located at the Super 1 Foods grocery store, specifically,
conducted by you or your employees, including but not limited to logs, reports, time
sheets, bills for services rendered, etc., from January 1, 2017 to the present.

REQUEST FOR PRODUCTION NO. 21:

Please produce a copy of Super 1 Foods/Brookshire Grocery ConpsasiDayls
Rogers Company, Inc.’s written policy regarding the custody and preservation of video-
surveillance both at the time of the accident, and prior to and following the accident sued
upon.

REQUEST FOR PRODUCTION NO. 22:

Please produce any and all records showing the name, address, and telephone
number of each person known or reasonably believed by you to have information
concerning the facts and circumstances surrounding the accident; if a person listed is or
was an employee of Super 1 Foods/Brookshire Grocery Company/Doyle Rogers
Company, Inc., please include the title of the position held by said employee at the time
of the accident and indicate whether said employee is still employed with Super 1
Foods/Brookshire Grocery Company/Doyle Rogers Company, Inc..

REQUEST FOR PRODUCTION NO. 23:

If, in responding to any of the previous request for production of documents, you

tN

MORROW, MORROW,
RYAN, BASSETT QHAIK
EE

withhold production of any document on the ground of a privilege not to disclose the

324 West Lanony Sracer document, please state with respect to each such document:
Post Orrice Drawer 1787
Opetousas LA 70571-1787
337-948-4483
ARNAUDVILLE 337-754-5680
toll. free 800-356-6776

fax 337-942-5234
www.mmrbhlawoffice.com|

-15-

 

 

 
Case 6:18-cv-0149

iN

MORROW, MORROW,
RYAN, BASSETT 2 HAIK
DEE

324 West Lanpry StReer
Post Orrice Drawer 1787
Opezousas LA 70571-1787
337-948-4483

ARNAUDVILLE 337-754-5680
toll free 800-356-6776

fax 337-942-5234
www.anmrbhlawoffice.com

9-RIRS-PJH Document 1-3 Filed 11/16/18 Page 51 of 52 PagelD #: 58

a. The type of document involved and a general description of the contents of
the document; .

b. The name, business and residence addresses and telephone numbers and
position of the individual from whom the document emanated;

Cc. The name, business and residence addresses, telephone numbers and
position of each individual to whom the document or a copy of the
document was sent;

d. The date of the document;

e. The privilege upon which defendant relied in withholding any document.

These Requests for Production of Documents are deemed to be continuing and
requires seasonable supplementation of answers hereto as more information becomes
available to you. Please be advised that, at trial, plaintiffs will move to exclude any
evidence offered that is within the scope of these requests for production that was not
produced in response hereto.

Morrow, Morrow, RYAN, BASSETT, & HAIK

BY: Keepin

KATHLEEN E. RYAN (#36335)
JAMES P. RYAN. (#11560)
WILLIAM L. RYAN (#38097)
Post Office Drawer 1787
Opelousas, LA 70571-1787
(337) 948-4483 phone

(337) 942-5234 fax
katier@mmrblaw.com

Attorneys for Plaintiffs,
Patricia Phefferkorn.and George Phefferkorn

PLEASE SERVE WITH ORIGINAL PETITION FOR DAMAGES

-16-

 

 

 

 
 

   

 

   
  
  
  
  

   

   

  

  

             

 

Bias = ry

iu

7017 2620 ‘O00. abb? 9283

E

 

1
—— Ce

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 ef 52 PagelD#- 59
|
{

et et
Baton Rouge P&OC ? ; _—
“; TUE 23 GCT 2028 PM

Es Bee
$ 007.20°
42 OCT. 23. 2018

pe
—=.

3529)
i
1
1
1
1
'

a
ZIP 70802
02 41

. 0000;

     

 

feo
oe bag

 

   

teil

3

Vssv1o Lsuld

P.O, BOX 94125
BATON ROUGE, LA 70804-9125

R.. KYLE ARDOIN

SECRETARY OF STATE

 

 

 

$S151-A

 

Case 6:18-cv-01499-RRS-PJH Document 1
